DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 9-18, 27, 28 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a collimator portion, comprising:
a first surface and an opposed second surface facing away from the first surface, the second surface having a first portion a first distance from the first surface, a second portion a second distance from the first surface, and a third portion extending between the first portion and the second portion; a honeycomb structure having walls defining and separating individual
apertures extending from the first surface to the second surface, wherein the individual
apertures include: a first plurality of hexagonal apertures in a central region each of the first plurality of hexagonal apertures having a first aspect ratio and extending from the first surface to the second portion of the second surface; a second plurality of non-hexagonal apertures in a peripheral region each of the second plurality of non-hexagonal apertures having a second aspect ratio less than the first aspect ratio and extending from the first surface to the first portion of the second surface; and  a third plurality of apertures in a transitional region disposed from the peripheral region to the central region, wherein at least one of the walls defining each of the third plurality of apertures of the transitional region comprises the third portion of the second surface and the third portion of the second surface lies along a conical projection; and a shield portion coupled with the collimator portion, the shield portion comprising: a top ring; a support ledge 
Claims 19-26 are allowable over the prior art of record because the prior art of record does not teach a method for processing substrates using physical vapor deposition, comprising: providing a stream of a first material from a target towards a surface of a substrate; applying a bias power to a collimator assembly disposed between the target and the substrate: generating a magnetic field substantially orthogonal to the collimator assembly; directing the stream of the first material through the collimator assembly; and filtering atoms and molecules from the stream of the first material having incident angles that are not perpendicular to the substrate, the collimator assembly comprising: a collimator portion, comprising: a first surface and an opposed second surface facing away from the first surface, the second surface having a first portion a first distance from the first surface, a second portion a second distance from the first surface, and a third portion extending between the first portion and the second portion; a honeycomb structure having walls defining and separating individual apertures extending from the first surface to the second surface, wherein the individual apertures include: a first plurality of hexagonal apertures in a central region each of the first plurality of hexagonal apertures having a first aspect ratio and extending from the first surface to the second portion of the second surface; a second plurality of non-hexagonal apertures in a peripheral region each of the second plurality of non-hexagonal apertures having a second aspect ratio less than the first aspect ratio and extending from the first surface to the first portion of the second surface; and a third plurality of apertures in a transitional region disposed from the peripheral region to the central region, wherein at least one of the walls defining each of the third plurality of apertures of the transitional region comprises 
The closest prior art of record fails to teach the claimed combination of collimator elements with a shield portion coupled with the collimator, the shield portion comprising: a top ring; a support ledge below the top ring, the support ledge extending radially outward; and a cylindrical band extending downward from the support ledge to an elevation below the first plurality of hexagonal apertures.  Specifically it is not clear from the closest prior art (Cao et al. 2009/0308732 A1 – Fig 1B annotated below) that the cylindrical band extends downward from the support ledge to an elevation below the first plurality of hexagonal apertures.  

    PNG
    media_image1.png
    894
    1017
    media_image1.png
    Greyscale

More specifically Cao et al. does not provide support (i.e. is silent) in the specification that the cylindrical band extends downward from the support ledge to an elevation below the first plurality of hexagonal apertures.  Furthemore, it is unclear in Fig. 1B that this limitation is present as well.  While drawings can be used as prior it must be clear.  See MPEP 2125 – Drawings as Prior Art – 
II.    PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE
When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 14, 2022